D. M. Clark, as administrator of the estate of N. R. Clark, deceased, brought this suit against Bob Lowe for the title and possession of two horses, or $195, the value of the horses, in the event possession of the horses could not be obtained. The plaintiff sued out a writ of sequestration, under which the horses were seized by the constable. Thereupon the defendant filed a replevy bond and by reason thereof retained possession of the horses. Thereafter, on motion of the defendant, the court quashed the sequestration bond and the writ of sequestration. The case was then tried and judgment rendered for the plaintiff Clark against the defendant Lowe for title and possession of the two horses sued for and, in the alternative, for $195, the value of the horses, and the court refused to render judgment in favor of the plaintiff against the sureties on the replevy bond.
The plaintiff has brought the case to this court by writ of error, making the defendant Lowe the sole defendant in the writ, but has assigned no error as against him. Only two assignments are presented in the briefs, and they assert the proposition that the court committed error in sustaining the motion to quash the sequestration bond and writ and in refusing to render judgment for the plaintiff against the sureties on the replevy bond. The sureties referred to are interested in both questions, and yet they have not been made parties to the proceeding by which the case was brought to this court. By signing the replevy bond they became parties to the suit in the sense that if the sequestration proceeding had not been quashed, the court could have rendered judgment against them as well as the defendant, and, before any relief can be had against them in this court, it was necessary that they be made parties to the appeal or writ of error. This was not done, and therefore we decline to decide the questions referred to in the briefs. The judgment is affirmed.
Affirmed. *Page 578